—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner is an inmate at Woodbourne Correctional Facility in Sullivan County. As the result of an incident in which petitioner entered the nursing station without authorization and asked a nurse in a threatening manner why she had him locked up, petitioner was found guilty of interfering with prison employees and harassment. Initially, we reject petitioner’s contention that this determination is not supported by substantial evidence. The misbehavior report, combined with the testimony of the nurse and the doctor who witnessed the exchange, constitutes substantial evidence supporting the determination. In addition, we do not find that the mistaken date on the misbehavior report warrants annulment of the determination since petitioner indicated at the hearing that he knew the correct date of the incident and, therefore, was not prejudiced by the error. Finally, we have considered petitioner’s remaining contentions and find them to be without merit.
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.